Exhbit 99.1 SOUTHERN INDIANA GAS & ELECTRIC COMPANY REPORTING PACKAGE For the year ended December 31, 2010 Contents Page Number Audited Financial Statements Independent Auditors’ Report 2 Balance Sheets 3-4 Statements of Income 5 Statements of Cash Flows 6 Statements of Common Shareholder’s Equity 7 Notes to Financial Statements 8 Results of Operations 27 Selected Operating Statistics 31 Additional Information This annual reporting package provides additional information regarding the operations of Southern Indiana Gas and Electric Company (SIGECO).This information is supplemental to Vectren Corporation’s (Vectren) annual report for the year ended December 31, 2010, filed on Form 10-K with the Securities and Exchange Commission on February 17, 2011 and Vectren Utility Holdings, Inc.’s (Utility Holdings) 10-K filed on March 4, 2011.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through its website at www.vectren.com. Frequently Used Terms AFUDC:allowance for funds used during construction MMBTU:millions of British thermal units FASB:Financial Accounting Standards Board MW:megawatts FERC:Federal Energy Regulatory Commission MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) IDEM:Indiana Department of Environmental Management NOx:nitrogen oxide IURC:Indiana Utility Regulatory Commission OUCC:Indiana Office of the Utility Consumer Counselor MCF / MMCF / BCF:thousands / millions / billions of cubic feet EPA:United States Environmental Protection Agency MDth / MMDth:thousands / millions of dekatherms Throughput:combined gas sales and gas transportation volumes MISO:Midwest Independent System Operator -1- INDEPENDENT AUDITORS’ REPORT To the Shareholder and Board of Directors of Southern Indiana Gas & Electric Company: We have audited the accompanying balance sheets of Southern Indiana Gas & Electric Company (the “Company”) (a wholly owned subsidiary of Vectren Utility Holdings, Inc.) as of December 31, 2010 and 2009, and the related statements of income, common shareholder’s equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining,on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Southern Indiana Gas & Electric Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP Indianapolis, Indiana March 15, 2011 -2- FINANCIAL STATEMENTS SOUTHERN INDIANA GAS & ELECTRIC COMPANY BALANCE SHEETS (In thousands) December 31, ASSETS Utility Plant Original cost $ $ Less:Accumulated depreciation & amortization Net utility plant Current Assets Cash & cash equivalents Accounts receivable - less reserves of $1,921 & $2,027 respectively Accrued unbilled revenues Inventories Recoverable fuel & natural gas costs - Prepayments & other current assets Total current assets Investments in unconsolidated affiliates Other investments Nonutility plant - net Goodwill - net Regulatory assets Other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements -3- SOUTHERN INDIANA GAS & ELECTRIC COMPANY BALANCE SHEETS (In thousands) December 31, LIABILITIES & SHAREHOLDER'S EQUITY Common shareholder's equity Common stock (no par value) $ $ Retained earnings Accumulated other comprehensive income 56 70 Total common shareholder's equity Long-term debt payable to third parties Long-term debt payable to Utility Holdings, net of current maturities Total long-term debt, net Commitments & Contingencies (Notes 5, 8-10) Current Liabilities Accounts payable Accounts payable to affiliated companies Payables to other Vectren companies Refundable fuel & natural gas costs - Accrued liabilities Short-term borrowings payable to Utility Holdings Current maturities of long-term debt payable to Utility Holdings - Long-term debt subject to tender - Total current liabilities Deferred Income Taxes & Other Liabilities Deferred income taxes Regulatory liabilities Deferred credits & other liabilities Total deferred income taxes & other liabilities TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ $ The accompanying notes are an integral part of these financial statements -4- SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF INCOME (In thousands) Year Ended December 31, OPERATING REVENUES Electric utility $ $ Gas utility Total operating revenues OPERATING EXPENSES Cost of fuel & purchased power Cost of gas sold Other operating Depreciation & amortization Taxes other than income taxes Total operating expenses OPERATING INCOME Other income – net Interest expense INCOME BEFORE INCOME TAXES Income taxes NET INCOME $ $ The accompanying notes are an integral part of these financial statements -5- SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization Deferred income taxes & investment tax credits Expense portion of pension & postretirement periodic benefit cost Provision for uncollectible accounts Other non-cash charges - net Changes in working capital accounts: Accounts receivable, including to Vectren companies & accrued unbilled revenue ) Inventories ) ) Recoverable fuel & natural gas costs ) Prepayments & other current assets ) ) Accounts payable, including to Vectren companies & affiliated companies ) ) Accrued liabilities Changes in noncurrent assets ) ) Changes in noncurrent liabilities ) ) Net cash flows from operating activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Long-term debt payable to Utility Holdings - Long-term debt payable to third parties - net of issuance costs - Capital contribution from Utility Holdings Requirements for: Dividends to Utility Holdings ) - Retirement of long-term debt, including premiums paid ) ) Net change in short-term borrowings, including from Utility Holdings ) Net cash flows from financing activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from other investing activities - Requirements for: Capital expenditures, excluding AFUDC equity ) ) Other investments ) ) Net cash flows from investing activities ) ) Net change in cash & cash equivalents ) Cash & cash equivalents at beginning of period Cash & cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements -6- SOUTHERN INDIANA GAS & ELECTRIC COMPANY STATEMENTS OF COMMON SHAREHOLDER’S EQUITY (In thousands) Accumulated Other Common Retained Comprehensive Stock Earnings Income Total Balance at January 1, 2009 $ Comprehensive income Net income Cash flow hedge Reclassification to net income - net of $55 in tax ) ) Total comprehensive income Common stock: Capital contribution from Utility Holdings Balance at December 31, 2009 $ $ $
